Name: Commission Regulation (EEC) No 3115/90 of 26 October 1990 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 296/56 Official Journal of the European Communities 27. 10. 90 COMMISSION REGULATION (EEC) No 3115/90 of 26 October 1990 fixing the amount of the subsidy on oil seeds mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2902/89 (*), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 2929/90 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2206/90 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 2828/90 fl, as last amended by Regulation (EEC) No 3033/90 (8); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2828/90 to the infor Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 ( ®) are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (,0) is as set out in Annex III for sunflower seed harvested in Spain . 3. The amount of the special subsidy provided for by Council Regulation (EEC) No 1 920/87 ("), for sunflower seed harvested and processed in Portugal is as set out in Annex III. Article 2 This Regulation shall enter into force on 27 October 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 October 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30 . 9. 1966, p. 3025/66. O OJ No L 280, 29. 9. 1989, p. 2. (3) OJ No L 164, 24. 6. 1985, p. 11 . (&lt;) OJ No L 279, 11 . 10 . 1990, p. 42. O OJ No L 167, 25. 7. 1972, p. 9. ( «) OJ No L 201 , 31 . 7. 1988, p. 11 . O OJ No L 268, 29. 9 . 1990, p. 76. ( « OJ No L 288, 20. 10 . 1990, p. 19. O OJ No L 266, 28 . 9 . 1983, p. 1 . (10) OJ No L 53, 1 . 3 . 1986, p. 47. (") OJ No L 183, 3 . 7. 1987, p. 18 . 27. 10. 90 Official Journal of the European Communities No L 296/57 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 10 1st period 11 2nd period 12 3rd period 1 4th period 2 5th period 3 1 . Gross aids (ECU): \  Spain 0,000 0,000 0,000 0,000 0,000 0,000  Portugal 0,000 0,000 0,000 27,000 26,758 27,036  Other Member States 20,021 19,852 19,931 20,030 19,788 20,066 2. Final aids : (a) Seed harvested and processed in : l  Federal Republic of Germany (DM) 47,13 46,74 46,92 47,15 46,58 47,32  Netherlands (Fl) 53,11 52,66 52,87 53,13 52,49 53,33  BLEU (Bfrs/Lfrs) 972,15 963,94 967,78 972,58 960,83 975,46  France (FF) 158,08 156,74 157,37 158,15 156,24 158,43  Denmark (Dkr) 179,79 178,27 178,98 179,87 177,69 180,19  Ireland ( £ Irl) 17,594 17,445 17,515 17,602 17,389 17,634  United Kingdom ( £) 15,364 15,224 15,271 15,318 15,119 15,282  Italy (Lit) 35 266 34 968 35107 35 282 34 856 35 345  Greece (Dr) 4 270,53 4 197,25 4167,82 4 172^7 4 108,74 4 076,71 (b) Seed harvested in Spain and processed :  in Spain (Pta) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Pta) 0,00 0,00 0,00 0,00 0,00 0,00 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 0,00 0,00 0,00 5 617,67 5 566,54 5 585,45  in another Member State (Esc) 5 632,37 5 597,11 5 612,80 5 617,67 5 566,54 5 585,45 No L 296/58 Official Journal of the European Communities 27. 10. 90 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 10 1st period 11 2nd period 12 3rd period 1 4th period 2 5th period 3 1 . Gross aids (ECU): \ I  Spain 0,000 0,000 0,000 0,340 0,098 0,376  Portugal 1,030 1,030 1,030 29,500 29,258 29,536  Other Member States 22,521 22352 22,431 22,530 22^88 22,566 2. Final aids : I ||Il (a) Seed harvested and processed in : \ \ ||  Federal Republic of Germany (DM) 53,02 52,62 52,81 53,04 52,47 53,21  Netherlands (Fl) 59,74 59,29 59,50 59,76 59,12 59,96  BLEU (Bfrs/Lfrs) 1 093,54 1 085,33 1 089,17 1 093,97 1 082,22 1 096,85  France (FF) 177,82 176,48 177,11 177,89 175,98 178,17  Denmark (Dkr) 202,24 200,72 201,43 202,32 200,14 202,64  Ireland ( £ Irl) 19,791 19,642 19,712 19,799 19,586 19,830  United Kingdom ( £) 17,312 17,173 17,220 17,267 17,068 17,230  Italy (Lit) 39 670 39 372 39 511 39 685 39 259 39 749  Greece (Dr) 4 827,79 4 754,51 4 725,08 4 730,23 4 666,01 4 633,98 (b) Seed harvested in Spain and processed : \  in Spain (Pta) 0,00 0,00 0,00 107,92 72,55 91,15  in another Member State (Pta) 116,25 92,11 99,65 107,92 72,55 91,15 (c) Seed harvested in Portugal and processed : \ \ \  in Portugal (Esc) 214,94 214,94 214,94 6 13936 6 088,23 6 107,14  in another Member State (Esc) 6 154,06 6 118,80 6 134,49 6 13936 6 088,23 6 107,14 27. 10 . 90 Official Journal of the European Communities No L 296/59 ANNEX III Aids to sunflower seed (amounts per 100 kg) I Current10 1st period11 2nd period12 3rd period1 4th period2 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in (') :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 3 . Compensatory aids :  in Spain (Pta) 4. Special aid :  in Portugal (Esc) 8,600 0,000 25,927 61,04 68,77 1 258,92 204,71 232,82 22,784 19,947 45 669 5 570,92 1 314,91 4 586,09 0,00 8 142,50 7 964,54 4 558,81 7 964,54 8,600 0,000 25,878 60,92 68,64 1 256,54 204,32 232,38 22,741 19,903 45 583 5 523,25 1 314,91 4 579,99 0,00 8 132,05 7 954,31 4 552,70 7 954,31 8,600 0,000 26,189 61,65 69,47 1 271,64 206,78 235,17 23,014 20,133 46131 5 545,98 1 314,91 4 623,04 0,00 8 197,58 8 018,41 4 595,76 8 018,41 28,130 37,163 24,923 58,67 66,1 1 1 210,17 " 196,78 223,81 21,902 19,084 43 901 5 216,03 4 354,72 4 428,49 7 736,43 7 909,30 7 736,43 28,527 37,559 25,319 59,61 67,16 1 229,40 199,91 227,36 22^50 19,396 44 598 5 306,60 4 415,12 4 488,67 7 819,21 7 993,93 7 819,21 (') For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0223450 . ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 10 1st period 11 2nd period 12 3rd period 1 4th period 2 5th period 3 DM Fl Bfrs/Lfrs FF Dkr £Irl £ Lit Dr Esc Pta 2,061210 2,323490 42,384100 6,895380 7,851530 0,767947 0,697681 1 543,65 207,52000 181,57000 129,20000 2,057900 2^19570 42,336400 6,893250 7,851360 0,768668 0,699963 1 544,76 210,60600 181,99000 129,65400 2,054850 2,316110 42,284800 6,891690 7,851840 0,768747 0,701958 1 545,83 213,64000 182,53200 130,11300 2,052610 2,313220 42,234000 6,890080 7,850540 0,769388 0,703690 1 546,65 214,59100 183,60300 130,49000 2,052610 2,313220 42,234000 6,890080 7,850540 0,769388 0,703690 1 546,65 214,59100 183,60300 130,49000 2,045740 2,305460 42,102600 6,887210 7,854810 0,771113 0,707176 1 550,70 220,81400 186,17000 131,66800